Citation Nr: 0836608	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-22 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine at 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1970 until retiring in December 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2005 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The February 2005 decision, in part, 
increased the rating for the veteran's service-connected low 
back disability from 0 to 10 percent, retroactively effective 
from September 10, 2004, the date of receipt of his claim.  
The July 2006 decision again increased the rating for this 
disability, this time from 10 to 20 percent, but only 
retroactively effective from February 8, 2006.  In an even 
more recent decision, however, in April 2008, the RO granted 
an earlier effective date of September 10, 2004, for the 20 
percent rating, coinciding with the date of receipt of the 
earlier filed claim.  So there is no remaining issue 
concerning the effective date of the 20 percent rating, 
only the question of whether the veteran is entitled to an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

In addition, the February 2005 decision denied the veteran's 
petition to reopen his previously denied, unappealed, claim 
for service connection for bilateral hearing loss.  The RO in 
Hartford, Connecticut, had first considered and denied this 
claim in an earlier May 1991 rating decision.  The veteran 
did not timely appeal that prior decision.  See 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2005) (if a notice of disagreement 
(NOD) is not filed within one year of notice of the RO's 
decision, the RO's determination becomes final and binding 
based on the evidence then of record).  See also 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302, 20.1103 (2007).  So the Board 
must make the threshold preliminary determination of whether 
new and material evidence has been submitted to reopen this 
previously denied, unappealed, claim for bilateral hearing 
loss because this initial determination, in turn, affects the 
Board's jurisdiction to reach the underlying claim to 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Only if the Board determines that new and material evidence 
has been submitted can the Board reopen this claim and 
adjudicate it on the full merits.

The Board also sees that, in the February 2005 decision at 
issue, the RO granted service connection for radiculopathy in 
the veteran's left lower extremity secondary to his service-
connected low back disability and assigned a separate 
10 percent rating retroactively effective from January 27, 
2005.  The subsequent July 2006 decision, also at issue, 
increased the rating for the left lower extremity 
radiculopathy to 20 percent retroactively effective as of 
February 8, 2006.  He has not separately appealed these 
additional ratings for his associated radiculopathy.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2007).

As support for his claims, the veteran recently testified at 
a videoconference hearing in July 2008 before the undersigned 
Veterans Law Judge of the Board.  Immediately following the 
hearing, the veteran submitted additional evidence 
(VA treatment records and the report of an audiometry 
examination) and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).  He 
also waived the 30-day suspense period (abeyance) that he was 
given during the hearing to allow him time to submit this 
additional evidence.

During his January 2005 and April 2006 VA examinations, the 
veteran raised the additional issue of his entitlement to 
service connection for tinnitus.  The RO has not adjudicated 
this additional claim, much less denied it and the veteran 
appealed it to the Board.  So it is referred to the RO for 
appropriate development and consideration since the Board 
does not have jurisdiction to consider it in this decision.  
See 38 C.F.R. § 20.200 (2007).



In this decision, the Board is reopening the veteran's claim 
for service connection for bilateral hearing loss on the 
basis of new and material evidence.  However, the Board is 
then remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating the claim on the underlying 
merits.


FINDINGS OF FACT

1.  In a May 1991 decision, the RO denied the veteran's claim 
for service connection for bilateral hearing loss.  The RO 
notified him of that decision in June 1991.  The RO concluded 
that his service medical records did not show evidence of a 
bilateral hearing loss disability at a VA examination within 
a year after his military service ended.  He did not appeal 
that earlier decision.

2.  The veteran has since submitted, however, medical records 
listing a current diagnosis of bilateral hearing loss - 
especially the report of his May 2007 audiology consultation.

3.  A VA physician that examined the veteran in April 2006 
indicated his low back disability is manifested by a kyphotic 
posture, pain, stiffness, weakness and tenderness at left S1.  
Range of motion testing revealed flexion of 40 degrees with 
pain, extension of 10 degrees with pain, lateral flexion of 5 
degrees bilaterally (i.e., to the right and left sides) and 
rotation 10 degrees bilaterally with pain.  Although 
repetitive motion testing was not performed due to the 
veteran's increasing lower back pain, he appeared to have 
mild to moderate fatigue, weakness and lack of endurance of 
his lumbar spine.  A contemporaneous February 2006 MRI 
revealed mild spondylitic disease of the lumbar spine.  The 
examiner diagnosed lumbar spine spondylosis with moderate 
impairment and lumbar spine radiculopathy of the left lower 
extremity with mild to moderate impairment.




CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2007).

2.  But additional evidence submitted since that May 1991 
rating decision is new and material, and thus, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.156, 
3.159 (2007).

3.  The criteria are not met for a rating higher than 20 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, 38 C.F.R. § 4.71a, 
DCs 5242 (effective September 26, 2003) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in September 2004, February 2006 and May 2008:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claims 
and then went back and readjudicated the claims in the 
statement of the case (SOC) and supplemental SOCs (SSOCs) 
issued in June 2007 and January 2008.  This is important to 
point out because the Federal Circuit Court recently held 
that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, since the Board is reopening the claim for service 
connection for bilateral hearing loss, there is no need to 
discuss whether there has been compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the 
veteran of the evidence necessary to substantiate the element 
or elements of this claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11; see also 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).  This is 
because the Board is reopening the claim irrespective of any 
Kent concerns.

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.

The RO sent the veteran a Vazquez letter in May 2008.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
low back disorder.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Governing Statutes and Regulations for New and Material 
Evidence to Reopen a Previously Denied, Unappealed Claim

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in September 2004, so the Board 
will apply the new provisions of what constitutes new and 
material evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for Bilateral Hearing Loss

The veteran believes he has bilateral hearing loss 
attributable to his military service, and in particular, from 
rupturing his eardrum while on active duty.  
But, as mentioned, the Board must first determine whether new 
and material evidence has been submitted to reopen this claim 
since the RO previously considered and denied this claim in 
May 1991, and he did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).



The relevant evidence on file at the time of the RO's May 
1991 rating decision consisted of the veteran's service 
medical records, reports from the VA Medical Center (VAMC) 
Newington, including an examination in April 1991 and at 
West Haven in April 1991.  The RO denied the claim because 
there was no evidence of bilateral hearing loss during that 
April 1991 VA examination (i.e., within one year of the 
veteran's military service ending).  Indeed, the audiometry 
report determined that his bilateral hearing was within 
normal limits.  And since he did not appeal that May 1991 
rating decision, it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

The additional evidence submitted since the RO's May 1991 
decision includes, in particular, the report from a more 
recent May 2007 audiology consultation indicating the veteran 
has the required diagnosis of bilateral hearing loss.

This additional evidence is both new and material because it 
addresses the essential basis of the RO's prior May 1991 
denial - namely, the issue of whether the veteran has the 
required diagnosis of bilateral hearing loss.  This 
additional evidence confirms he now does.  See 38 C.F.R. 
§ 3.385 (indicating that, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  
The claim for service connection for bilateral hearing loss 
is therefore reopened.  38 C.F.R. § 3.156(a).  See also 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Whether the Veteran is Entitled to a Rating Higher than 20 
Percent for his Low Back Disability

Historically, the RO granted service connection for the low 
back disorder in May 1991 and assigned an initial 0 percent 
disability rating under the then existing criteria for rating 
lumbosacral strain, retroactively effective from January 1, 
1991.  38 C.F.R. § 4.71, DC 5295 (2002).  In the more recent 
February 2005 rating decision at issue, the RO granted a 
higher 10 percent rating for the low back disorder 
retroactively effective from September 10, 2004.  And as also 
already alluded to, the RO again increased the rating to 20 
percent in a July 2006 decision, initially retroactively 
effective from February 8, 2006, but, following an even more 
recent April 2008 decision, retroactive to September 10, 
2004, the date of receipt of the earlier filed claim.  The 
veteran wants an even higher rating.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (the veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As concerning the underlying low back disorder, when, as 
here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But another recent Court decision held that, in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
September 2003, until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diseases and Injuries of the Spine

Since the veteran filed his increased-rating claim for his 
low back disorder in September 2004, only the amended 
criteria for injuries and diseases of the spine apply.  
Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria (the "new criteria").  38 C.F.R. § 4.71a, 
DCs 5235 to 5242.  The new general rating criteria for the 
spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10



For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2007).

Note (1) to the revised criteria provides that any associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, should be rated separately 
under an appropriate diagnostic code.

Legal Analysis

VA furnished the veteran a compensation examination in 
January 2005 to assess the current severity of his low back 
disorder.  This examiner noted that the claims file was not 
available for review of the veteran's pertinent medical and 
other history.  During the examination, the veteran reported 
pain, stiffness, weakness and numbness radiating into his 
left calf.  He also noted flare-ups causing up to 25 percent 
additional limitation of motion and function.  He said that 
he has pain climbing stairs, during prolonged standing, 
sitting, or squatting, and with sexual relations.  He denied 
any incapacitating episodes over the last 12 months related 
to his low back disability.  Objective findings indicated 
tenderness at T10-L1.  Range of motion testing exhibited 70 
degrees of flexion, extension of 20 degrees with pain, 
lateral flexion of 25 degrees bilaterally and rotation 20 
degrees bilaterally with pain.  Repetitive motion testing 
demonstrated an increase in pain, mild fatigue, weakness and 
lack of endurance, but no decrease in range of motion.  The 
veteran had a positive straight leg test on the left with a 
positive Lasegue's sign.  His distal sensation was intact.  
He had weakness in his left ankle and extensor hallucis 
longus weakness of the left foot.  His distal pulses were 
2/2.  Leg strength was 5- on the left and 5+ on the right.  
The examiner diagnosed mild spondylosis of the lumbar spine 
with mild-to-moderate impairment related to pain and left 
lower extremity weakness.



With respect to the DeLuca criteria, the examiner indicated 
the veteran's repetitive motion testing demonstrated 
increased pain, mild fatigue, weakness and lack of endurance, 
but no decrease in range of motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

VA furnished the veteran another compensation examination in 
April 2006 to again assess the current severity of his low 
back disorder.  This examiner, however, had the benefit of 
the claims file to review the veteran's pertinent medical and 
other history.  During the examination, the veteran reported 
experiencing low back pain that radiates down his left lower 
extremity, stiffness, weakness and spasms.  He also noted 
flare-ups causing up to 25 percent additional limitation of 
motion and function.  He has pain climbing stairs, during 
prolonged standing, sitting, or squatting, and with sexual 
relations. He denied any bowel or bladder problems.  
Objective findings noted a kyphotic posture.  He had 
tenderness at S1 and positive straight leg raise test on the 
left at 20 degrees.  Range of motion testing exhibited 
40 degrees of flexion with pain, extension of 10 degrees with 
pain, lateral flexion of 5 degrees bilaterally with pain and 
rotation 10 degrees bilaterally with pain.  Although 
repetitive motion testing was not performed due to his lower 
back pain, the examiner noted the veteran appeared to have 
mild-to-moderate fatigue, weakness, and lack of endurance of 
his lumbar spine.  His leg strength was 5- on the left and 5+ 
on the right.  Distal sensation and pulses were intact.  He 
walked with an antalgic gait and was unable to walk on his 
heels and toes.  

The concomitant neurological examination noted 5/5 strength 
in the veteran's lower extremities.  He had normal light 
touch, pinprick, vibration and proprioception.  Deep tendon 
reflexes were 2+ in his lower extremities, bilaterally.  An 
MRI in January 2005 revealed mild spondylitic disease of the 
lumbar spine.  The examiner diagnosed lumbar spine 
spondylosis with moderate impairment and lumbar spine 
radiculopathy of the left lower extremity with mild-to-
moderate impairment.



With respect to the DeLuca criteria, the examiner did not 
perform repetitive motion testing, but noted the veteran 
appeared to have mild-to-moderate fatigue, weakness, and lack 
of endurance after the examination of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

With respect to the new criteria, the record shows the 
veteran's low back disorder only warrants a 20 percent 
rating.  Under DC 5242, forward flexion of 40 degrees 
(considering the effect pain has on his range of motion) only 
supports a 20 percent rating, as his range of motion is 
greater than 30 degrees but less than 60 degrees.  See, 
again, the results of his April 2006 VA examination.  And it 
is worth reiterating this is true even considering the effect 
his pain has on his range of motion - keeping in mind that, 
as the VA examiner clarified in January 2005, the pain did 
not effectively reduce the veteran's range of motion on 
repetitive testing.  As noted, repetitive motion testing was 
not performed during the April 2006 examination and, although 
there was evidence of mild-to-moderate fatigue, weakness, and 
lack of endurance of the veteran's lumbar spine, there is no 
indication this testing would cause additional limitations on 
his range of motion.  

The Board also notes that neither of the veteran's VA 
examinations found evidence of ankylosis, favorable or 
unfavorable, of the thoracolumbar segment of his spine.  So 
this does not provide a basis for assigning a rating higher 
than 20 percent under the revised DCs 5237-5243.  Although he 
has "moderate" limitation of motion in his lumbar spine, he 
has retained some quantifiable measure of movement in all 
directions (forward flexion, backward extension, left and 
right lateral bending and rotation).  So, by definition, his 
lumbar spine is not ankylosed.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (5).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].



In addition, although the veteran has degenerative disc 
disease of his lumbosacral spine at L5-S1, i.e., IVDS, there 
is no objective credible indication he has experienced 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, so as 
to warrant assigning a higher 40 percent rating under DC 
5243.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran, however, has never been prescribed bedrest by a 
physician, certainly not with the frequency and duration 
required to receive the higher 40 percent rating, and he does 
not contend otherwise.

The veteran also already, as mentioned, has a separate 20 
percent rating for the neurological manifestations (namely, 
left lower extremity radiculopathy) associated with his low 
back disorder, under DC 8520, for moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.71a DC 5242 
Note (1).  Note (1) under the new criteria states that 
objective neurological abnormalities are to be rated 
separately.  

Hence, a 20 percent rating represents the maximum level of 
disability from the veteran's low back disorder since one 
year prior to filing his current claim for a higher rating.  
So the Board may not "stage" his rating under Hart.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).

For these reasons and bases, VA must deny the claim for a 
rating higher than 20 percent for the veteran's low back 
disorder because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



Extraschedular Consideration

The veteran also has not shown that his service-connected low 
back disorder has markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating of 20 percent.  Indeed, the January 2005 VA examiner 
noted that the veteran's low back disorder had not caused any 
incapacitating episodes in the past 12 months, and that he 
had used only 2 sick days over the last 12 months as a result 
of his low back disorder.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran also has not shown that his service-connected low 
back disorder has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The vast 
majority, if not all, of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, subject to the further 
development of this claim on remand.

The claim for a disability rating higher than 20 percent for 
the low back disorder is denied.




REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's service medical records note several complaints 
of hearing problems and inconsistent diagnoses of bilateral 
sensorineural hearing loss.  In February 1981, he reported 
experiencing purulent discharge from both ears.  
The diagnosis was bilateral otitis media.  In addition, a 
February 1985 record noted he was evaluated and counseled 
about hearing loss, as his bone conduction scores indicated 
sensorineural hearing loss.  This record also shows he was 
counseled about hearing aids.  An August 1985 record shows he 
reported functional hearing problems.  The examiner noted the 
veteran had bilateral sensorineural hearing loss.  However, 
repeated testing reduced most of the inorganic hearing loss.  
The examiner indicated the veteran was not in agreement with 
this finding.  A follow-up clinical consultation indicated 
the results of his speech recognition test were not in 
agreement with his puretone averages.  

In November 1988, the record shows the veteran had standard 
threshold shift in both ears during hearing conservation 
program testing.  The examiner indicated that the veteran's 
hearing appeared to have decreased since 1980.  Nevertheless, 
he had no difficulty understanding while the evaluating 
physician was talking.  The veteran denied any exposure to 
excessively loud noises.



In January 1989, the examiner noted progressive hearing loss 
most likely secondary to noise exposure.  He diagnosed 
hearing loss rule out retrocochlear etiology and referred the 
veteran for an audiology consultation.  At his audiology 
consultation, he reported limited communication difficulty 
and intermittent tinnitus.  The evaluating clinician reviewed 
the veteran's medical record and noted the inconsistent 
thresholds documented during the audiology testing in August 
1985.  Objective findings showed testing revealed 
inconsistent responses to puretone stimuli; ascending versus 
descending threshold measure technique showed marked 
discrepancy and often thresholds were unrepeatable.  In this 
regard, his speech recognition threshold and puretone 
averages, bilaterally, showed marked discrepancy indicating 
poor reliability.  His speech discrimination was judged to be 
excellent bilaterally.  Speech recognition testing revealed 5 
and 10 dB thresholds in his right and left ear with speech 
recognition scores of 92 and 96 percent, respectively.  While 
puretone thresholds were inconsistent, valid thresholds were 
obtained.  Following repeated coaching and instruction, 
puretone and speech recognition testing showed his hearing 
was within normal limits (0-25 dB) and within normal limits 
through 4000 Hz with a mild high frequency hearing loss noted 
at 6000 and 8000 Hz.  This examiner assessed that the 
majority of the hearing deficit was nonorganic/functional in 
nature.  The examiner explained that numerous discrepancies 
were noted in puretone and speech data.  Indeed, this 
examiner opined that the baseline audiometry results in the 
record demonstrating hearing loss were thought to be an 
inaccurate representation of the veteran's true hearing 
acuity.  

At separation, the veteran's audiometric examination revealed 
bilateral hearing loss.  He was referred to the audiological 
clinic due to these results.  The attending physician noted 
that the veteran had been previously evaluated at the 
facility and that he had reported hearing thresholds that 
were inconsistent and nonreflective of his true hearing 
acuity.  This examiner determined that two previous reports 
indicated the veteran's bilateral hearing loss was 
nonorganic.  More importantly, the veteran acknowledged that 
he had not accurately responded on the recent retirement 
audiogram.  As such, the examiner noted that the best test 
results were taken in March 1989, when the veteran was found 
to have normal hearing bilaterally.

There is no evidence in the record supporting the veteran's 
contention that his ear drums ruptured during service causing 
scar tissue and low frequency hearing loss.  The audiometry 
results show he had mild high frequency hearing loss at the 
6,000 and 8,000 Hz frequencies.  

Although the veteran reported having bilateral hearing loss 
when recounting his relevant medical history on a number of 
different occasions while in service, including during the 
evaluation in November 1990 in anticipation of him retiring 
from the military, his audiometric examinations were 
inconsistent and the most reliable one - in March 1989, 
demonstrated normal hearing bilaterally.  Hence, the record 
is unclear as to whether he had any bilateral hearing loss 
during service.

As noted, however, the Board is reopening the veteran's claim 
for bilateral hearing loss on the basis of the report from 
the May 2007 audiology consultation indicating he has the 
required current diagnosis.  Nevertheless, the examiner did 
not opine as to the etiology of the bilateral hearing loss 
that was diagnosed, including, in particular, in terms of 
whether it dates back to the veteran's military service.  
Therefore, before the Board may make an informed 
determination, a compensation examination is required to 
determine whether the veteran had bilateral hearing loss 
during service, or sensorineural hearing loss within a year 
of retiring from service, and, even if not, whether his 
current bilateral hearing loss is otherwise attributable to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present 
(which, here, as mentioned, has been established), and there 
is a medically sound basis for adequately linking the current 
hearing loss disability to service, as opposed to 
intercurrent causes.  See Ledford  v. Derwinski, 3 Vet. App. 
87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not he had bilateral hearing 
loss during his military service from 
December 1970 until retiring in 
December 1990, or sensorineural hearing 
loss in particular within one year of 
retiring from the military, and even if he 
did not, whether there nonetheless is a 
medically sound basis for otherwise 
attributing his current bilateral 
hearing loss to his military service.

2.  Then readjudicate the claim for service 
connection for bilateral hearing loss (on a 
de novo basis) in light of this and any 
other additional evidence.  If this claim 
is not granted to the veteran's 
satisfaction, send him an SSOC and give him 
time to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


